Citation Nr: 1445234	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent from June 14, 2007, and in excess of 10 percent from July 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The record shows that the Veteran served as a member of the Utah Army National Guard from January 1984 to February 2006.  He had active duty for training (ACDUTRA) from December 31, 1984 to March 6, 1985, and from January 25, 2003, to February 8, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision, by the Salt Lake City, Utah RO, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 14, 2007.  

On December 2, 2010, the Veteran and his father testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In July 2012, the Board remanded the case for further evidentiary development.  By a rating action in December 2012, the Appeals Management Center (AMC) increased the rating for bilateral hearing loss from 0 percent to 10 percent, effective July 27, 2012.  The Veteran has not indicated that he is content with the rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in December 2012.  The Board finds there has been substantial compliance with the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  



FINDINGS OF FACT

1.  In December 2007, audiometric testing revealed a puretone average of 48.75 decibels with a speech recognition score of 92 percent in the right ear (level I); and a puretone average of 56.25 decibels with a speech recognition score of 80 percent in the left ear (level IV).  

2.  In March 2010, audiometric testing revealed a puretone average of 52.5 decibels with a speech recognition score of 92 percent in the right ear (level I); and a puretone average of 50 decibels with a speech recognition score of 88 percent in the left ear (level II).  

3.  In September 2011, audiometric testing revealed a puretone average of 52 decibels with a speech recognition score of 86 percent in the right ear (level II), and a puretone average of 55 decibels with a speech recognition score of 84 percent in the left ear (level II).  

4.  In July 2012, audiometric testing revealed a puretone average of 60 decibels in the right ear (level IV), and a puretone average of 55 decibels in the left ear (level III).  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss prior to July 27, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).  

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since July 27, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2007, July 2007, March 2008, and June 2008, from the RO to the Veteran, which were issued prior to the RO decision in October 2010.  An additional letter was issued in July 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's initial claim for service connection for hearing loss (VA Form 21-526) was received in June 2007.  In conjunction with the claim, the Veteran was afforded a VA audiological evaluation in December 2007.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
65
LEFT
20
25
65
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 in the left ear.  The examiner reported a finding of mild to moderately severe sensorineural hearing loss in the right and left ears.  

The Veteran was afforded a VA audiological evaluation in March 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
65
65
LEFT
5
15
60
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.  

Received in March 2011 was the report of an audiogram conducted by Dr. G. Chad Daniels in December 2010.  Pure tone thresholds, in decibels, were reported as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
70
80
85
LEFT

46
70
80
85

In a statement, dated in January 2011, Dr. Daniels noted that the hearing testing performed in December 2010 revealed inconsistencies in the results.  He noted that with a pure tone average of 62.5 dB in the left ear and a speech reception threshold of 20 dB in the same ear indicating poor test validity.  

The Veteran was afforded a VA examination in September 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
65
LEFT
15
20
65
65
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the private audiogram from December 2010 had inconsistencies which were indicative of a non-organic component to the hearing loss.  The examiner related that results of the current examination appear to be reliable and are consistent with the results found in March 2010.  

Received in December 2011 was a statement from Dr. Jess Moulton, dated in December 2011, indicating that the Veteran was seen for a hearing test which revealed a precipitous, high frequency sensorineural hearing loss above 1.5 kHz in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
65
65
65
LEFT

25
70
75
75

Dr. Moulton noted that the Veteran's speech recognition thresholds were 25 dB HL bilaterally with word recognition scores of 88 percent in the right and 84 percent in the left.  The examiner noted that test results showed a precipitous high frequency sensorineural hearing loss in both ears that appears consistent with the Veteran's reported history of noise exposure.  

On the occasion of another VA audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
65
65
LEFT
20
25
70
70
75

The examiner noted that the speech recognition scores were too unreliable.  The pertinent diagnoses were mild to moderately severe sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  

Of record is a medical statement from Dr. Jess Moulton, dated in July 2012, indicating that audiometric testing was performed using Grason Stadler GSI 61 audiometer and calibrated on November 29, 2011.  Dr. Moulton stated that presentation levels were performed at 25 dB and 40 dB sensation level and scores were found to be consistent with the Veteran's bilateral severe high frequency sensorineural hearing loss 68 percent and 88 percent in the right ear and 76 percent and 84 percent in the left ear respectively.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence of record herein indicates that the Veteran's bilateral hearing loss pattern does not fit the requirements of an unusual pattern of hearing impairment.  


A.  Rating prior to July 27, 2012.

The Board has reviewed the audiometry results from VA compensation examinations during the period prior to July 27, 2012.  After a review of the evidence, the Board finds that the criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss are not met prior to July 27, 2012.  

Significantly, a VA audiological evaluation in December 2007 shows a right ear puretone decibel loss of 48.75 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2013).  He had a left ear average puretone decibel loss of 56.25 with speech recognition of 80 percent.  These findings are consistent with Level IV hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).  

Additionally, the Veteran's VA examination in March 2010 shows a right ear puretone decibel loss of 52.5 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  He has a left ear average puretone decibel loss of 50 with speech recognition of 88 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).  

Lastly, a VA audiological evaluation in September 2011 shows a right ear puretone decibel loss of 52 with speech recognition of 86 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2012).  He had a left ear average puretone decibel loss of 55 with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).  A review of all audiometric examinations of record support a finding of a noncompensable evaluation.  

The results of the a private audiometric examination conducted in December 2011 reveal that the Veteran has Level II hearing in the right ear, and level III hearing in the left ear.  The clinical findings of the December 2011 would allow for application of the provisions of Table VIA for the left ear.  Nonetheless, the Veteran still does not meet the criteria for a higher disability evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b).  

In sum, a review of all audiometric examinations of record prior to July 27, 2012, reveals no basis for award of a compensable rating.  

B.  Rating from July 27, 2012.

The Veteran has claimed a higher evaluation for his bilateral hearing loss from July 27, 2012.  However, the evidence of record has failed to show an increase in the Veteran's hearing loss, such as would warrant a disability rating in excess of the 10 percent assigned from that date.  

The Veteran underwent his most recent VA audiological evaluation in July 2012.  The examiner indicated that the speech recognition scores were unreliable and unsuitable for rating purposes, and that they, therefore, were not reported.  Consequently, the AMC applied the results of this July 2012 examination to Table VIA, using only the puretone results.  Table VIA yields a Roman numeral value of IV for the right ear and III for the left ear, which established a 10 percent disability rating when computed under Table VII.  Based on these results, the Veteran's rating was increased to 10 percent, effective July 27, 2012, the date of this VA audiological examination.  

The Board agrees that applying the results of this examination to Table VIA yields a Roman numeral value of Level IV for the right ear and Level III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as 10 percent disabling.  No other medical records contain the puretone threshold average and speech discrimination percentage scores needed to determine the level of hearing loss according to VA regulation after July 27, 2012.  

Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss since July 27, 2012.  38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100.  

The Board appreciates the Veteran's statements regarding the impact his hearing loss has on his life.  Nevertheless, the Court has noted that the assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As a final matter, the Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher evaluations for greater symptomatology.  The Veteran has hearing loss and such a loss is what the criteria specifically address.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  



ORDER

A compensable rating for bilateral hearing loss prior to July 27, 2012, is denied.  

A rating for bilateral hearing loss in excess of 10 percent from July 27, 2012, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


